DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/809,242, filed on 12/03/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-2, and 4-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morooka et. al. (US 2012/0194730).

Regarding claim 1 Morooka teaches (figs. 1A-1C) a zooming optical system comprising, in order from an object:
a first lens group having positive refractive power (various data 2 page 18: f1 =40.1 mm); 
a second lens group having negative refractive power (various data 2 page 18: f2 =-5.64 mm); 
a third lens group having positive refractive power (various data 2 page 19: f3 =11.26 mm); 
a fourth lens group having negative refractive power (various data 2 page 19: f4 =-18.31 mm); 
and a fifth lens group having positive refractive power (various data 2 page 19: f5 =17.75 mm), 
where, upon zooming, distances between adjacent lens groups of the first to the fifth lens groups change respectively (see figs. 1A-1C and changes of distance D6, D12, D18, D20, D22 in various data 1 on pages 18), 
and the following conditional expression is satisfied:
9.6 < ft/(-f2) < 20.0 (ft/-f2=18.6) 
where ft: denotes a focal length of the zooming optical system in a telephoto end state, and f2 denotes a focal length of the second lens group.


3.9 < ft/(-f4) <8.8 (ft/(-f4)=5.71) 
where f4 denotes a focal length of the fourth lens group.

Regarding claim 4 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
0.8 < (-f4)/f5 <1.8 ((-f4)/f5 = 1.03)
where f4 denotes a focal length of the fourth lens group, and f5 denotes a focal length of the fifth lens group.

Regarding claim 5 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
0.3 < (-f2)/f5 <0.8 ((-f2)/f5 = 0.32)
where f5 denotes a focal length of the fifth lens group.

Regarding claim 6 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
1.9 < f1/f5 <3.2 (f1/f5=2.26)
where f1 denotes a focal length of the first lens group, f5 denotes a focal length of the fifth lens group.


0.44 < (-f2)/f3 <0.86 ((-f2)/f3 = 0.5)
where f3 denotes a focal length of the third lens group.

Regarding claim 8 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
0.18 < f3/(-f4) <0.92 (f3/(-f4)=0.61)
where f3 denotes a focal length of the third lens group, and f4 denotes a focal length of the fourth lens group.

Regarding claim 9 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
0.10 < f3/f5 <1.06 (f3/f5=0.63)
where f3 denotes a focal length of the third lens group, and f5 denotes a focal length of the fifth lens group.

Regarding claim 10 Morooka teaches (figs. 1A-1C) a zooming optical system where the following conditional expression is satisfied:
0.70 < f1/(-f4 ) <2.55 (f1/(-f4) = 2.19)
where f1 denotes a focal length of the first lens group, and
f4 denotes a focal length of the fourth lens group.


0.11 < f2/f4 <0.62 (f2/f4=0.31)
where f4 denotes a focal length of the fourth lens group.

Regarding claim 12 Morooka teaches (figs. 1A-1C) an optical apparatus for forming an object image on a predetermined image plane, comprising the zooming optical system according to Claim 1 (para. 0477).

Regarding claim 13 Morooka teaches (figs. 1A-1C) a manufacturing method for a zooming optical system, comprising: arranging, in order from an object, 
a first lens group having positive refractive power (various data 2 page 18: f1 =40.1 mm); 
a second lens group having negative refractive power (various data 2 page 18: f2 =-5.64 mm); 
a third lens group having positive refractive power (various data 2 page 19: f3 =11.26 mm); 
a fourth lens group having negative refractive power (various data 2 page 19: f4 =-18.31 mm); 
and a fifth lens group having positive refractive power (various data 2 page 19: f5 =17.75 mm), 

9.6 < ft/(-f2) < 20.0 (ft/-f2=18.6) 
where ft: denotes a focal length of the zooming optical system in a telephoto end state, f2 denotes a focal length of the second lens group.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayakawa (US 2010/0284092).

Regarding claim 1 Hayakawa teaches (fig. 1) a zooming optical system comprising, in order from an object:
a first lens group having positive refractive power (table 1: f1 =132.33 mm); 
a second lens group having negative refractive power (table 1: f2 =-33.17 mm); 
a third lens group having positive refractive power (table 1: f3 =56.49 mm); 

and a fifth lens group having positive refractive power (table 1: f5 =59.52 mm), 
where, upon zooming, distances between adjacent lens groups of the first to the fifth lens groups change respectively (see fig. 1 and table 2), 
and the following conditional expression is satisfied:
9.6 < ft/(-f2) < 20.0 (ft/-f2=11.7) 
where ft: denotes a focal length of the zooming optical system in a telephoto end state, and f2 denotes a focal length of the second lens group.

Regarding claim 3 Hayakawa teaches (fig. 1) a zooming optical system, where the second lens group is fixed with respect to an image plane upon zooming (see fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further prior art teaching similar zoom systems are Endo et. al. (US 4896950) and Obamaet. Al. ( US 8913327).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872